Action to recover the amount of two promissory notes, signed, “David Hunt,” and “ Stocking & Hunt, sureties.” The notes were made for the benefit of David Hunt. Stocking and Alfred H. Hunt were partners, and the copartnership name of Stocking & Hunt was added to the notes, as sureties for David, by Alfred H. Hunt. The sole question presented in the case was, whether Stocking was liable. It was proved that Alfred H. Hunt had signed the firm name as sureties to two other notes of David Hunt, and that the holder of the notes called on Mr. Stocking and informed him of the facts, *124and he said, “It is all right — whatever David wants he can have; that they were not in the habit of lending their names to every one, but whatever David wanted he could have.” He spoke of David’s business as good, his credit as good, and that he could raise any amount he wanted.
After David Hunt failed, Mr. Stocking was asked what was the extent of his liabilities for David. He said he could not answer; that he had that"confidence in David that he kept no particular account of his liabilities for him. This was all the evidence tending to charge Stocking. A motion for a nonsuit was denied; the jury found for the plaintiff, and judgment was entered upon the verdict.
Held,' that the judge decided correctly in refusing to nonsuit the plaintiff; that there was some evidence of the assent of Stocking to the use of his name by Alfred H. Hunt, as surety for David, and whether it was sufficient to establish such consent, was properly submitted to the jury.
(S. C., 8 N. Y. 408.)